Case 2:18-cv-00017-RLM-MJD Document 55 Filed 01/25/19 Page 1 of 1 PageID #: 359



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION


CSN, LLC,                              )
                                       )
                   Plaintiff           )
                                       )
            v.                         )      Cause No. 2:18-cv-17 RLM-MJD
                                       )
THE TRAVELERS INDEMNITY                )
COMPANY,                               )
                                       )
                   Defendant

                                   ORDER
       The Court having this day made its entry directing the entry of final

 judgment, the Court now enters FINAL JUDGMENT. This matter is dismissed

 with prejudice.


       SO ORDERED.

       ENTERED: January 25, 2019

                                             /s/ Robert L. Miller, Jr.
                                            Judge, United States District Court




 Distribution:

 All electronically registered counsel of record via CM/ECF
